 
 
I 
111th CONGRESS
1st Session
H. R. 4246 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2009 
Mr. Walz introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the alternative fuels credit for liquified petroleum gas through 2010. 
 
 
1.Alternative fuels credit for liquified petroleum gas extended through 2010
(a)Alternative fuel creditParagraph (5) of section 6426(d) of the Internal Revenue Code of 1986 is amended by inserting December 31, 2010, in the case of any sale or use involving liquified petroleum gas and before September 30, 2014. 
(b)Alternative fuel mixture creditParagraph (3) of section 6426(e) of such Code is amended by inserting December 31, 2010, in the case of any sale or use involving liquified petroleum gas and before September 30, 2014.  
 
